                 Case 2:20-cr-00114-JCC Document 44 Filed 04/15/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0114-JCC
10                             Plaintiff,                   ORDER
11          v.

12   McKENNA DANILO BERNARDO,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to continue
16   sentencing (Dkt. No. 39). Mr. Bernardo and the Government move to continue Mr. Bernardo’s
17   sentencing hearing until the hearing can occur in person. (See id.) Having considered the motion
18   and the relevant record and finding good cause, the Court hereby GRANTS the motion and
19   CONTINUES Mr. Bernardo’s sentencing hearing to July 14, 2021 at 9:00 a.m. If conditions
20   related to COVID-19 improve such that an in-person sentencing hearing is possible sooner, Mr.
21   Bernardo may move for an earlier hearing date.
22          DATED this 15th day of April 2021.




                                                         A
23

24

25
                                                         John C. Coughenour
26                                                       UNITED STATES DISTRICT JUDGE

     ORDER
     CR20-0114-JCC
     PAGE - 1
